Citation Nr: 1018910	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968, and is a recipient of a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
a June 2006 rating decision, the RO granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent.  In a February 2007 statement of the case, 
such rating was increased to 50 percent for the entire period 
on appeal.  However, as the maximum available rating has not 
been assigned, and the Veteran has not expressed satisfaction 
with his current rating, the issue remains on appeal from the 
initial unfavorable rating decision.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

This issue was previously before the Board in December 2009, 
at which point the case was remanded for further development.  
The remand directives have been complied with, and no further 
remand is necessary at this time.  


FINDING OF FACT

At all periods during the course of the appeal, the Veteran's 
PTSD has resulted in occupational and social impairment with 
reduced reliability and productivity due to symptoms 
including flattened affect, occasional depression and 
anxiety, chronic sleep impairment, flashbacks and nightmares, 
irritability and low frustration tolerance with no periods of 
violence, hypervigilance, occasional panic attacks, low 
interest in activities, isolation, some obsessional rituals 
that do not interfere with routine activities, and difficulty 
establishing and maintaining effective relationships; with no 
homicidal or suicidal ideation, persistent danger to self or 
others, abnormal speech patterns, gross impairment of thought 
processes or communication, delusions or hallucinations, 
neglect of personal appearance or hygiene, or grossly 
inappropriate behavior; approximating no more than a 50 
percent disability rating.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 
percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
certain notice and assistance.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  In such cases, the 
intended purpose of the VCAA notice has been fulfilled and no 
additional notice is required as to downstream issues, 
including the disability rating.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Where a claim is substantiated after enactment 
of the VCAA, the claimant bears the burden of demonstrating 
prejudice from defective VCAA notice with respect to 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

Here, the Veteran's claim of entitlement to an increased 
rating for PTSD arises from his disagreement with the initial 
rating assigned following the grant of service connection.  
As noted above, although he was later granted a higher rating 
of 50 percent, the appeal proceeds from the initial 
unfavorable rating decision.  Brown, 6 Vet. App. at 39.  A 
review of the claims file reveals that the Veteran was 
provided with adequate VCAA notice concerning his service 
connection claim in a February 2006 letter, prior to the 
initial unfavorable rating decision.  Further, he has not 
alleged any prejudice as a result of any possible notice 
defects pertaining to the downstream element of the 
disability rating.  The Board notes that the Veteran was also 
advised of the evidence and information necessary to 
establish a disability rating and an effective date in a June 
2007 letter, and any timing defect was cured by the 
subsequent readjudication of the Veteran's increased rating 
claim, to include in the February 2010 supplemental statement 
of the case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-
34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  As such, no additional VCAA notice is 
required.

With regard to the duty to assist, VA and private treatment 
records pertaining to the appeal have been obtained and 
considered.  The Veteran has not identified, and the record 
does not otherwise indicate, any outstanding medical records 
that are necessary to decide his claim.  In particular, there 
is no indication that he receives any benefits from the Social 
Security Administration pertaining to his claimed disability.  
Additionally, the Veteran was provided with a VA mental health 
examination in April 2006.  As he testified at an October 2009 
hearing before the undersigned Veterans Law Judge that his 
PTSD symptoms had increased in severity since that time, the 
Veteran was afforded another VA mental health examination in 
January 2010, in compliance with the prior Board remand.  
Neither the Veteran nor his representative have argued that 
such examinations are inadequate for rating purposes, and a 
review of the examination reports reveals no inadequacies.  As 
such, the Board finds that VA has satisfied its duty to assist 
the Veteran at all stages of this case.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned 
after a grant of service connection, the fact-finder must 
evaluate the evidence since the effective date of the grant of 
service connection and assign staged ratings where 
appropriate.  Staged ratings are appropriate when the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibits 
symptoms that would warrant different ratings during the 
course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 
126-127 (1999).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  Ratings will be 
assigned based on all evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the moment 
of the examination.  The extent of social impairment shall 
also be considered, but an evaluation may not be assigned 
based solely on the basis of social impairment.  
38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all service-
connected mental health disabilities are rated pursuant to the 
General Rating Formula for Mental Disorders.  

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to 
constitute an exhaustive list but, rather, serve as examples 
of the type and degree of the symptoms, or their effects, that 
would justify a particular rating for a mental disorder.  In 
addition to the symptoms listed in the rating schedule, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. 
Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV 
provides for a global assessment of functioning (GAF), a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting the DSM-IV).  The GAF score is not conclusive of the 
degree of impairment for VA purposes but, rather, must be 
considered together with all evidence of record.  See 38 
C.F.R. § 4.126.  

Here, the pertinent evidence of record includes private 
treatment records dated from May 2005 to December 2007, VA 
treatment records dated from May 2006 through December 2009, 
VA examinations dated in April 2006 and January 2010, 
testimony and written statements from the Veteran, and letters 
from the Veteran's wife and several fellow service members.  
The Board notes that the medical and lay evidence are 
generally consistent with each other, as summarized below.  
Additionally, the Board agrees with the January 2010 VA 
examiner's opinion that the Veteran's PTSD symptoms were 
minimally changed since the April 2006 VA examination.  As 
such, based on all the evidence of record, the Board finds 
that the Veteran is not entitled to a rating in excess of 50 
percent for his PTSD for any period during the appeal.

Specifically, the lay and medical evidence of record reflects 
that the Veteran's main symptom of his PTSD is chronic sleep 
impairment, with and without nightmares that cause him to 
awaken violently, although medications have helped improve his 
sleep to some extent.  He also has frequent flashbacks or 
intrusive thoughts of combat experiences.  The Veteran states 
that he must keep busy, including at work and through 
exercise, to avoid thinking about war and cope with his PTSD 
symptoms.  The Veteran is also irritable and has a low 
frustration tolerance, with occasional anger outbursts.  
However, he reports that medications help him not lose his 
temper as quickly, and he has no history of violence or 
assaultiveness.  

Additionally, the Veteran has occasional anxiety and panic 
attacks, which the January 2010 VA examiner opined were 
"situation appropriate."  He is very cautious around crowds 
and is hypervigilant.  The April 2006 examiner noted obsessive 
or ritualistic behavior, in that the Veteran searches around 
his house several times a day and barricades himself in hotel 
rooms when he travels.  This is consistent with a statement by 
the Veteran's wife that he is overly protective in caring for 
animals.  However, there is no indication that such behavior 
interferes with his routine activities.  

Further, the Veteran has a flattened or restricted affect.  He 
has only occasional depression, and he described himself as 
"upbeat" at the April 2006 VA examination.  In February 
2007, he reported to his VA provider that he has depression 
associated with periodic flashbacks that lasts for a few hours 
and not more than a day.  At the January 2010 VA examination, 
he reported being depressed "off and on" but that he was 
"gloomy all the time."  Although the Veteran reported more 
fleeting thoughts of suicide over the past 2-3 years at that 
time, he had no plan or intent.  The Veteran further reports 
poor concentration, and poor recent and remote memory, 
although objective testing at the April 2006 VA examination 
revealed excellent concentration and memory except for 
memories about Vietnam.  The Veteran prefers to be alone, 
feels detached, and does not socialize frequently.  He reports 
"low interest" in some of the activities he once enjoyed, 
and his wife stated in April 2006 that he stopped going on 
some family outings for camping, hunting, and fishing in the 
1970s.  

The Veteran has a good and loving relationship with his wife 
of over 32 years and his adult son.  Although he has no close 
friends, he talks regularly with his fellow service members.  
Several of these individuals have submitted statements on his 
behalf, which generally describe combat-related experiences 
and indicate that the Veteran continues to suffer from such 
experiences.  Although the Veteran has some minor problems 
with authority, he has been employed in outside sales 
throughout the course of the appeal, for which he travels 
frequently.  

The April 2006 VA examiner opined that the Veteran's PTSD 
symptoms result in mild to moderate impairment and assigned a 
GAF of 60-65.  A July 2006 VA treatment record reflects a GAF 
of 55.  Similarly, the January 2010 VA examiner opined that 
there were moderate symptoms and impairment of functioning and 
assigned a GAF of 53.  The Board notes that a GAF score of 51 
to 60 indicates the presence of moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF score of 61 to 70 indicates that there are 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but the individual generally functions pretty 
well with some meaningful interpersonal relationships.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  This is consistent with the other evidence of record, 
as summarized above.

Accordingly, based on all lay and medical evidence of record, 
the Board finds that the Veteran's overall disability picture 
for the entire course of the appeal most nearly approximates a 
50 percent disability rating for PTSD.  In making such 
determination, the Board has considered all potentially 
applicable diagnostic codes, and finds no basis upon which to 
assign an evaluation in excess of the currently assigned 
rating under any alternate code.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Further, the Board finds that 
staged ratings are not appropriate, as the Veteran's PTSD 
symptoms have remained relatively stable throughout the course 
of the appeal, and any increase in their frequency or 
intensity is not sufficient to warrant a higher rating.  See 
Fenderson, 12 Vet. App. at 126-127; Hart, 21 Vet. App. at 509-
10.  While the Board does not doubt the Veteran's sincere 
belief that his symptoms, which are the result of difficult 
experiences during combat, warrant a higher rating, disability 
ratings must be assigned according to the specific provisions 
of law.  
38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 
(1998).

Additionally, the Board has considered whether this case 
should be referred for extra-schedular consideration.  An 
extra-schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  
Analysis under this provision involves a three-step inquiry, 
and extra-schedular referral is necessary only if analysis 
under the first two steps reveals that the rating schedule is 
inadequate to evaluate the claimant's disability picture and 
that such picture exhibits such related factors as marked 
interference with employment or frequent periods of 
hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

In this regard, the Board has carefully compared the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule.  As 
discussed in detail above, the Veteran's symptomatology is 
fully addressed by the rating criteria under which such 
disability is rated, and there are no symptoms that are not 
addressed by the rating schedule.  As such, the Board finds 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology for his PTSD and, 
therefore, the rating schedule is adequate to evaluate his 
disability picture.  Moreover, there is no evidence of 
hospitalization due to PTSD, and the Veteran been continuously 
employed throughout the course of the appeal.  To the extent 
that the Veteran's PTSD symptoms interfere with his work, such 
interference is contemplated by the currently assigned rating.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, no referral 
of this case for consideration of an extra-schedular rating is 
necessary.  See Thun, 22 Vet. App. at 115-16; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  Here, the record reflects that 
the Veteran has maintained full-time employment throughout 
the course of this appeal.  As such, a claim for a TDIU is 
not raised by the evidence of record and need not be 
addressed at this time. 

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is inapplicable and 
the claim must be denied.  38 C.F.R. § 4.3.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


